TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 16, 2019



                                      NO. 03-17-00696-CV


 City of New Braunfels, Texas; and YC Partners Ltd., d/b/a Yantis Company, Appellants

                                                 v.

                                 Carowest Land, Ltd., Appellee




         APPEAL FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
                  BEFORE JUSTICE BAKER, TRIANA, SMITH
          REVERSED AND REMANDED IN PART; DISMISSED IN PART --
                      OPINION BY JUSTICE TRIANA




This is an appeal from the interlocutory order signed by the trial court on October 19, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s interlocutory order. Therefore, the Court reverses the trial court’s order

denying the City of New Braunfels’s plea to the jurisdiction, dismisses Yantis’s appeal for lack

of jurisdiction, and remands the case to the trial court for further proceedings consistent with the

Court’s opinion. The appellee shall pay all costs relating to this appeal, both in this Court and in

the court below.